Citation Nr: 1455399	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-42 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for an eye disorder, including fluctuating visual acuity, loss of vision, refractive error, conjunctivitis, bilateral cataracts, glaucoma, and diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, and/or to service-connected bilateral lower extremity peripheral vascular disease (PVD).

5.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected diabetes mellitus, type II, or to other service-connected disabilities.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to an initial rating in excess of 20 percent for PVD of the right lower extremity.

8.  Entitlement to an initial rating in excess of 20 percent for PVD of the left lower extremity. 

9.  Entitlement to an initial compensable evaluation for microalbuminuria. 

10.  Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus, type II, prior to May 28, 2009.

11.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, on and after May 28, 2009.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971 and from January 1991 to October 1991, with service in Southwest Asia and Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

When this case was previously before the Board in July 2013, the Board, inter alia, reopened previously denied claims for entitlement to service connection for hypertension and a psychiatric disorder other than PTSD, and remanded the Veteran's claims for entitlement to service connection for hypertension, a psychiatric disorder other than PTSD, erectile dysfunction, fatigue, an eye disorder, and a sleep disorder; entitlement to higher evaluations for PVD of the bilateral lower extremities, microalbuminuria, and diabetes mellitus, type II; and entitlement to TDIU.

In July 2013, the Board also remanded the issues of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, type II, and peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, type II, for further development.  Significantly, however, in a subsequent August 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Insofar as this represents a full grant of the claim on appeal, these matters are no longer before the Board, and the issues on appeal are as stated on the cover sheet.

The Board notes that, in addition to the records located in the Veteran's paper claims file, additional records relevant to the Veteran's claims are also located in Virtual VA and Veteran Benefits Management System (VBMS), including additional VA treatment records, which the Board has reviewed.
When this case was previously before the Board in July 2013, the Board expressly limited its consideration of the Veteran's psychiatric claim to disorders other than PTSD, taking into consideration the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  See July 2013 Board decision, pp. 11-13.  However, since that time, the Veteran has explicitly raised the issue of his entitlement to service connection for PTSD.  See VA Form 21-4138, dated July 19, 2013.  Inasmuch as service connection for PTSD was previously denied in August 2007, and the AOJ has not yet considered the Veteran's claim to reopen in the first instance, the Board does not have jurisdiction over the PTSD issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension, entitlement to service connection for a psychiatric disorder other than PTSD, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are again REMANDED to the AOJ.


FINDING OF FACT

In September 2013, prior to the promulgation of an appellate decision, VA received notification from the Veteran that he wished to withdraw his appeal with respect to his claims for entitlement to service connection for erectile dysfunction, fatigue, an eye disorder, and a sleep disorder, and entitlement to a higher evaluation for PVD of the bilateral lower extremities, microalbuminuria, and diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to his claims for service connection for erectile dysfunction, fatigue, an eye disorder, and a sleep disorder, and his claims for higher evaluations for PVD of the bilateral lower extremities, microalbuminuria, and diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4 (2014).  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d) (2014).  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In September 2013, prior to the promulgation of an appellate decision, VA received notification from the Veteran that he wished to withdraw his appeal with respect to his claims for entitlement to service connection for erectile dysfunction, fatigue, an eye disorder, and a sleep disorder, and his claims for higher evaluations for PVD of the bilateral lower extremities, microalbuminuria, and diabetes mellitus, type II.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these claims.  As such, the Board does not have jurisdiction to review the appeal of these claims, and they must be dismissed.


ORDER

The appeal with respect to the claims for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, fatigue, an eye disorder, and a sleep disorder, and entitlement to higher evaluations for PVD of the bilateral lower extremities, microalbuminuria, and diabetes mellitus, type II, is dismissed.
REMAND

With respect to the remaining claims on appeal-entitlement to service connection for hypertension, entitlement to service connection for a psychiatric disorder other than PTSD, and entitlement to TDIU-the Board finds that these claims must be returned to the AOJ for compliance with the Board's July 2013 remand directives.  See, e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998).

In making this determination, the Board notes that it appears that the AOJ interpreted a form signed and submitted by the Veteran in September 2013 as a request to withdraw these claims.  However, notwithstanding the pre-printed text on the form (pertaining to withdrawal of all remaining issues on appeal) it is clear from the submission that the Veteran did not intend to withdraw his claims for entitlement to: (1) service connection for hypertension, (2) service connection for a psychiatric disorder other than PTSD, and (3) TDIU.  In this regard, at the bottom of the form, the Veteran added, in handwriting, an explicit request that a decision be made as to these three particular issues.  

Significantly, however, after receiving the Veteran's September 2013 submission, the AOJ returned these claims to the Board without taking any further action on the directives contained in the Board's July 2013 remand with respect those claims, to include readjudicating those claims and, if necessary, providing a Supplemental Statement of the Case to the Veteran.  Inasmuch as it is the Board's conclusion that the appeal with respect to these three claims has not been withdrawn, they must be returned to the AOJ so that the requested actions can be completed.  See, e.g., Stegall, supra.

Moreover, the Board notes that, in its July 2013 remand, the Board requested, among other things, that the Veteran be provided an appropriate VA examination for purposes of obtaining opinions as to the etiology of psychiatric disorders other than PTSD.  If the examiner concluded that a psychiatric disorder other than PTSD was not related to the Veteran's first period of active service, the examiner was to provide an opinion as to whether the disorder clearly and unmistakably pre-existed the Veteran's second period of active duty and, if so, whether it was clear and unmistakable that the disorder was not aggravated during that second period of service.  In addition, regardless of any other opinions rendered, the examiner was to provide an opinion as to whether it was at least as likely as not (i.e., whether it was 50 percent or more probable) that a psychiatric disorder other than PTSD was caused or aggravated by his service-connected diabetes mellitus, type 2, and/or all of his service-connected disabilities in combination.  A rationale for all opinions expressed was to be provided.

Unfortunately, the record does not reflect that the requested development has been fully completed.  The evidence shows that the Veteran was provided a VA examination in July 2013, as requested in the Board's July 2013 remand, and that the examiner concluded that the Veteran's non-PTSD psychiatric disorder (diagnosed as an anxiety disorder) was "less likely than not" incurred in or caused by service.  However, in rendering that opinion, the examiner appears to have relied heavily on past VA adjudicatory determinations with respect to the Veteran's psychiatric claim, rather than purely on medical principles.  No clear, specific opinion was offered with respect to whether the Veteran's disorder clearly and unmistakably pre-existed his second period of active duty, and, if so, whether it was clear and unmistakable that the disorder was not aggravated during the second period of service.  Additionally, no opinion at all was rendered with respect to the likelihood that the disorder was caused or aggravated by his service-connected diabetes mellitus, type 2, and/or all of his service-connected disabilities in combination.  Accordingly, the AOJ must obtain a new VA mental disorders examination, or an addendum to the July 2013 VA mental disorders examination, that is fully responsive to directives of the July 2013 remand.  Stegall, supra.

For the reasons stated, this case is REMANDED for the following actions:

1.  Complete action on the directives contained in the Board's July 2013 remand with respect to the Veteran's claims for (1) entitlement to service connection for hypertension, (2) entitlement to a psychiatric disorder other than PTSD, and (3) entitlement to TDIU, to include:

(a) Obtaining copies of records pertaining to any relevant VA treatment the Veteran may have received since the records of such treatment were last procured in July 2013, and 

(b) Obtaining a new VA mental disorders examination, or an addendum to the July 2013 VA mental disorders examination, that is fully responsive to directives of the July 2013 remand.  See Board Decision dated July 3, 2013, pp. 23-25.

2.  After completing the foregoing, and any other development as may be indicated by the expanded record, readjudicate the Veteran's claims for entitlement to service connection for hypertension, entitlement to service connection for a psychiatric disorder other than PTSD, and entitlement to TDIU, based on the entirety of the evidence.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


